MAYER, Circuit Judge
(after stating the facts as above). The District Court was without power on any ground to make the order appealed from, so far, in any event, as it affected appellant. The suit is one to quiet title, and proceeds upon theories of general equity jurisprudence. In such circumstances, it cannot be maintained without clear proof, not only of legal title in plaintiff, but also of possession. Frost v. Spitley, 121 U. S. 552, 7 Sup. Ct. 1129, 30 L. Ed. 1010.
Here possession is not asserted, but, on the contrary, appears to-be elsewhere than in plaintiff. We should be inclined to dismiss the complaint as to this appellant, but for the fact that proceedings have been had before a master, and there may have been developments in-the case which are not apparent upon this record. It is sufficient at this time to limit our conclusion strictly to, the order appealed from.
The order is reversed, with costs to Crown Lands Corporation of Staten Island, appellant.